 

Exhibit 10.30

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

 

 

 

Amendment

No. 4

to

Core Network Contract

GINC-C-08-0400

 

 

 

 

 

 

Lawful Intercept Consulting Services

and

Roaming Supplementary Services

 

 

 

 



Amendment No. 4

 

This Amendment No. 4 to Contract Number # GINC-C-08-0400 (the “Contract” or the
“Core Network Contract”) effective as of October 31, 2011 (“Amendment No. 4
Effective Date”) is entered into by and between Ericsson Inc., a Delaware
corporation (“Ericsson”) with a place of business at 6300 Legacy Drive, Plano,
Texas 75024 and Globalstar, Inc. (“Globalstar”), a Delaware corporation with
offices at 300 Holiday Blvd, Covington, LA 70433 (each a “party” and
collectively the “parties”).

 

WHEREAS, the parties entered into the Contract for the delivery of Products and
Services with respect to Globalstar’s Second Generation Gateway Core Network
Development dated October 1, 2008;

 

WHEREAS, the parties amended the Contract effective December 1, 2009 to include
schedule changes to the original work under contract and to add Lawful
Intercept, Session Border Gateway (SBG) Node, Signaling Compression (SigComp),
Emergency Services Location (ESL) for Europe and High Penetration Alert (HPA)
features as well as Support of Hughes Network Systems, LLC (“Hughes”) Testing
(“Amendment No. 1”);

 

WHEREAS, the parties amended the Contract effective March 30, 2010 to make
laboratory equipment available and provide associated support services for the
Hughes RAN Testing effort (“Amendment No. 2”);

 

WHEREAS, the parties amended the Contract effective December 10, 2010 to include
the tandem switch to support Globalstar’s first generation gateway in Nigeria
(“Amendment No. 3”); and

 

WHEREAS, the parties desire to amend the Contract to include Lawful Intercept
Consulting Services and Roaming Supplementary Services;

 

NOW, THEREFORE, the following changes and/or additions to the Contract are
hereby agreed to by the parties:

 

1.The Exhibit A-4, Pricing Schedule, attached hereto, is hereby incorporated
into the Contract.

 

2.The Exhibit B, Termination Liability Schedule, attached hereto, is hereby
incorporated into the Contract.

 

3.The Exhibit C, Payment Milestones, is hereby incorporated into the Contract.
By incorporation of the attached Exhibit C the parties expressly agree that the
payments for the Payment Milestones listed thereon pertaining to Amendment 4 are
not subject to the payment deferral set forth in the Letter Agreement dated
March 7, 2011.

 

 

 

4.The Exhibit D-4a for Lawful Intercept Consulting Services Statement of Work,
attached hereto, is hereby incorporated into the Contract.

 

5.The Exhibit D-4b for Roaming Supplementary Services Statement of Work,
attached hereto, is hereby incorporated into the Contract.

 

6.With respect to Article 1, Scope of Agreement and Article 5, Statement of Work
of the Contract, the Work that Ericsson shall deliver under the Contract is
amended to include the Lawful Intercept Consulting Services and Roaming
Supplementary Services as set forth above.

 

7.With respect to Article 10, Prices and Fees of the Contract, the Total
Purchase Price is amended to be a firm fixed-price of Twenty Eight Million Six
Hundred Fifty Three Thousand Thirty Seven United States Dollars (US$28,653,037).

 

Except as amended herein, all terms and conditions of the Contract shall remain
unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the parties to this Amendment No. 4 have caused their
authorized representatives to execute this Amendment No. 4 as of the Amendment
No. 4 Effective Date.

 

ERICSSON INC.    GLOBALSTAR, INC.                            By: /s/ Johan R.
Westerberg   By: /s/ David Milla   Name: Johan R. Westerberg   Name: David Milla
  Title: Vice President Sales    Title: Contracts Coordinator  



  



 

 

Attachments:

 

Exhibit A-4, Pricing Schedule

 

Exhibit B, Termination Liability Schedule

 

Exhibit C, Payment Milestones

 

Exhibit D-4a, Lawful Intercept Consulting Statement of Work

 

Exhibit D-4b, Roaming Supplementary Services Statement of Work

 

 

 

 

 

Exhibit A-4

 

Contract Amendment No. 4

 

Lawful Intercept Consulting Services

 

And

 

Roaming Supplementary Services

 

 

 

Pricing Schedule

 

[*]

 

 

 

Exhibit B

Contract Amendment No. 4 – August 9, 2011

 

Replaces Exhibit B – Termination Liability Schedule in Contract GINC-C-08-0400

 

Termination Liability Schedule – Termination for Convenience

Applicable if Globalstar terminates for convenience pursuant to Article 22

 

[*]

 

 

 

Exhibit C

Contract Amendment No. 4 – August 9, 2011

Replaces Exhibit C – Payment Milestones in Contract GINC-C-08-0400

Payment Milestone Schedule

 

[*]

 

 

 

Exhibit D-4a

 

Contract Amendment No. 4

 

Lawful Intercept Consulting Services

 

Statement of Work

 

[*]

 

 

 

Exhibit D-4b

 

Statement of Work

 

Roaming Supplementary Services

 

[*]

 

 